Citation Nr: 0826970	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left scapula injury.

2.  Entitlement to an effective date earlier than December 6, 
2004, for the award of a 20 percent disability rating for a 
left scapula injury.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to July 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that increased the disability rating for the 
veteran's left scapula injury from 0 to 20 percent, effective 
December 6, 2004.  In a May 2006 Statement of the Case, the 
RO denied the veteran's claim of entitlement to an effective 
date earlier than December 6, 2004, for an increased 
evaluation for the service-connected left scapula injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

In a statement that accompanied his September 2005 Notice of 
Disagreement, the veteran asserted that the August 1993 
rating decision that awarded service connection and assigned 
a noncompensable disability rating for a left scapula injury 
should be revised on the basis of clear and unmistakable 
error (CUE).  The veteran contends that the RO committed CUE 
when it failed to award a compensable rating based upon 
limitation of motion at the time of the August 1993 rating 
decision.  The veteran asserts that the VA examination in 
November 1992 did not include a range of motion study, 
resulting in insufficient evidence for the RO to ascertain 
the veteran's limitation of motion required for a compensable 
disability rating.  The veteran's CUE claim is inextricably 
intertwined with his claim of entitlement to an effective 
date earlier than December 6, 2004, for an increased 
disability rating for a left scapula injury.  To date, 
however, no action has been taken with respect to this claim.

To ensure that the appellant's procedural rights are 
protected, insofar as he is afforded the opportunity for RO 
adjudication of his claim on the merits in the first 
instance, the Board must return the case to the RO, for its 
initial consideration of the CUE claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Further, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Because the veteran was last afforded a VA examination in 
January 2005, a new examination is in order so that the 
current severity of his left scapula injury may be evaluated.  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the 
RO is required.  38 C.F.R. § 19.9(a)(1) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's claim that 
the August 1993 rating decision that 
awarded service connection and assigned a 
noncompensable disability rating for a 
left scapula injury should be revised 
based on CUE, per the September 2005 
Notice of Disagreement.  This new rating 
action, if unfavorable, will not be 
before the Board unless the veteran 
appeals the decision to the Board.

2.  Schedule the veteran for an 
examination to determine the current 
severity of his left scapula injury.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
indicated tests should be conducted.  A 
complete rationale for any findings and 
opinions expressed should be included in 
the examination report.

The examiner should note all relevant 
pathology associated with the veteran's 
left scapula.  In particular, the 
examiner should clarify which arm is the 
veteran's dominant, or major arm.  The 
examiner should provide the degree, if 
any, to which the veteran experiences 
additional limitation of motion on 
repetitive use.  The examiner should also 
opine as to the decrease, if any, in 
shoulder function from the date of the 
last VA examination in January 2005 to 
the present.

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).  The file 
must be properly documented regarding 
any notifications to the veteran as to 
the scheduled examination.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the claim 
for an increased disability rating for a 
left scapula injury, including 
consideration on the basis of decreased 
functionality caused by repetitive use, 
and all additional lay evidence submitted 
by the veteran following the May 2006 
statement of the case.  Provide the 
veteran with a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to this Board for the purpose of 
appellate disposition, if in order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


